Citation Nr: 0105846	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  97-18 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(DM).

2.  Entitlement to service connection for glaucoma.  

3.  Entitlement to an increased (compensable) evaluation for 
rhinitis/hay fever.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel





INTRODUCTION

The veteran had active military service from June 1976 to 
June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating determination of 
the Seattle Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in pertinent part, denied entitlement 
to service connection for DM and glaucoma, and an increased 
(compensable) evaluation for rhinitis/hay fever.

The Board remanded the case to the RO for further development 
and adjudicative actions in June 1998.

In August 2000 the RO affirmed the determinations previously 
entered.

In November 2000 the RO granted entitlement to service 
connection for interstitial nephritis with assignment of a 
noncompensable evaluation effective June 11, 1992, and a 30 
percent evaluation effective December 29, 1995.  A notice of 
disagreement with any aspect of the foregoing rating decision 
has not been received, and the above adjudication is not 
considered part of the current appellate review.

The issues of entitlement to service connection for DM and 
glaucoma are addressed in the remand portion of this 
decision.  


FINDING OF FACT

Rhinitis/hay fever is not manifested by definite atrophy of 
the intranasal structure and moderate secretion; nor is there 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.


CONCLUSION OF LAW

The criteria for a compensable rating for rhinitis/hay fever 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.31, 4.97, Diagnostic Code 6501 (1996); 38 
C.F.R. § 4.97, Diagnostic Code 6522 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist Criteria

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  

If VA is unable to obtain records identified by the veteran, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also, in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).



Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.

Subsequent to the veteran's claim for an increased evaluation 
for his service-connected rhinitis in January 1996, the 
regulations pertaining to the evaluation of respiratory 
disorders were revised effective October 7, 1996.  Schedule 
for Rating Disabilities; Respiratory System, 61 Fed. Reg. 
46720 (1996) (to be codified at 38 C.F.R. § 4.97).  Because 
his claim was filed prior to the change in the regulations, 
he is entitled to the application of the version more 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Under the old criteria, rhinitis, with definite atrophy of 
intranasal structure, and moderate secretion, warranted a 10 
percent rating.  If there was moderate crusting and ozena, 
and atrophic changes, a 30 percent rating was warranted.  If 
there was massive crusting and marked ozena, with anosmia, a 
50 percent rating was warranted.  38 C.F.R. § 4.97, DC 6501 
(1996).

Under the new criteria, allergic or vasomotor rhinitis, 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side, warrants a 10 percent rating, and, with polyps, 
warrants a 30 percent rating.  38 C.F.R. § 4.97, DC 6522 
(2000).  Bacterial rhinitis and granulomatous rhinitis are 
rated separately under Diagnostic Codes 6523 and 6524.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


Factual Background

A review of the record discloses that the veteran requested 
service connection for chronic hay fever in June 1992.  At 
the time of a January 1993 VA examination, he was found to 
have had a history of lifelong hay fever.  In January 1993 
the RO granted service connection for rhinitis/hay fever and 
assigned a noncompensable disability evaluation.  In January 
1996, the veteran requested an increased evaluation for his 
rhinitis/hay fever.  

In April 1996 the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he had 
had hay fever for approximately 10 years.  

Physical examination revealed that the left nostril showed 
mucus membrane thickening more than on the right.  The 
sinuses showed a slight amount of narrowing of the nostrils.  
There was no deformity of the nose and no swelling of the 
face.  There were no signs of sinusitis.  A diagnosis of hay 
fever, quiescent, probably allergic in origin, was rendered.  

In June 1998, the Board remanded this matter for additional 
development, to include a VA examination.  

Outpatient treatment records received in conjunction with the 
Board remand show that the veteran was seen at Tacoma Family 
Medicine in April 1995 with complaints of a sore throat for 
approximately three days.  He reported that he had had a 
cough and nasal congestion for approximately six days.  

Physical examination revealed that the veteran was in no 
acute distress.  The nose was congested and post nasal drip 
was present.  The pharynx was injected.  A diagnosis of an 
upper respiratory infection was rendered.  

In February 2000 the veteran was afforded a VA examination. 
He reported having sensitivity to grasses.  He indicated that 
although he had had sinus infections in the past, these were 
not a recurrent problem for him.  
The veteran reported having allergic symptoms in the 
springtime when he experienced itchy, watery eyes and nasal 
congestion.  He stated that he had no periods of 
incapacitation due to his sinus condition, and no fevers, 
purulent discharge, or particular treatments.  

Physical examination revealed a partial obstruction of the 
right nasal passage at 30 percent.  The left nasal passage 
was clear.  Inspection of the area revealed a normal 
appearing nasal mucosa.  There was no definite hypertrophy 
identified and no hypertrophic turbinates.  The septum was 
midline.  There were no polyps appreciated and the pharynx 
was clear.  It was the examiner's impression that the veteran 
had chronic allergic rhinitis with seasonal exacerbations and 
a history of sinusitis times two.  

Analysis

The Board finds that the duty to assist has been satisfied in 
this instance.  The veteran has not indicated the existence 
of any other evidence that is relevant to his claim for an 
increased evaluation.  The Board observes that this matter 
was previously remanded for additional development and that 
the veteran has been afforded several VA examinations during 
the course of this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that VA has fulfilled its obligation 
to assist him in the development of the facts of his case.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new regulation.  As set forth above, VA has already met all 
obligation to the veteran under this new law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication of the veteran's claim 
under the new law would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The relevant medical evidence, including service and post-
service medical records, does not show that the veteran's 
rhinitis is manifested by definite atrophy of the intranasal 
structure and moderate secretion, moderate crusting, ozena 
and atrophic changes, or polyps, or more than 50 percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.

The medical findings also do not support a compensable rating 
based on the rating criteria in effect on or before October 
7, 1996.  There is no presence of nasal polyps, or 
obstruction of the nasal passages on both sides or complete 
obstruction of one of the nasal airways.  The issue is this 
case is primarily a medical determination since a compensable 
rating necessitates evidence showing at least a 50 percent 
obstruction in both nasal passages or complete obstruction on 
one side.  The above medical findings do not show any nasal 
obstruction on the left or complete obstruction on the right.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for rhinitis/hay fever.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Additional Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that in 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the impairment of average earning capacity 
due exclusively to the service-connected disability or 
disabilities, which in this case is allergic rhinitis.  

The Board notes that the veteran has not reported that his 
allergic rhinitis markedly interferes with his employment.  
Moreover, he has not recently been hospitalized for his 
allergic rhinitis. 

The RO discussed and applied the criteria for extraschedular 
evaluation in its most recent supplemental statement of the 
case of record.  It was the determination of the RO that the 
record did not support assignment of an extraschedular rating 
for the veteran's rhinitis/hay fever.

The Board does not find any circumstances that could be 
considered exceptional or unusual such as to possibly warrant 
a different result in view of the veteran's work history, 
education and treatment for his service-connected disability 
as reflected in the record.  Fleshman v. Brown, 9 Vet. App. 
548, 552-53 (1996).  Accordingly, referral of the veteran's 
claim for consideration of an extraschedular rating is not 
warranted.


ORDER

Entitlement to a compensable evaluation for rhinitis/hay 
fever is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As to the issues of service connection for DM and glaucoma, 
the Board notes that this matter was previously remanded in 
June 1998.  In its remand, the Board requested that the 
examiner express an opinion as to the etiology of the 
veteran's DM and glaucoma.  The examiner was further 
requested to render an opinion as to the relationship between 
the findings of proteinuria inservice and diabetes.  

At the time of the veteran's February 2000 examination, the 
examiner expressed an opinion that it was unlikely that the 
veteran's DM caused or aggravated his current diagnosis of 
glaucoma.  The examiner further stated that it was also not 
likely that the veteran's chronic renal insufficiency was due 
to or related to DM.  The examiner did not render an opinion 
as to the time of onset of DM or glaucoma or whether it might 
have been related to any incident of service.  

The Board further observes, as reported earlier,  that 
subsequent to the issuance of the last supplemental statement 
of the case, the RO, in a November 2000 rating determination, 
granted service connection for interstitial nephritis 
associated with urethral stricture.  The RO has not had the 
opportunity to review the issues of service connection for DM 
or glaucoma in light of the RO's most recent determination, 
in order to determine if the veteran's DM or glaucoma are 
aggravated by the veteran's now service-connected 
interstitial nephritis.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2000); see 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for DM and glaucoma.  

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

2.  The RO should schedule the veteran for 
a VA ophthalmological examination by an 
appropriate medical specialist to 
determine the nature and etiology of any 
glaucoma which may be present.  Any 
further indicated special studies should 
be performed.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examiner must annotate the examination 
report in this regard.  The examiner is 
requested to render an opinion as to 
whether the veteran currently has 
glaucoma, and, if so, the etiology and the 
time of onset of this disorder.  The 
examiner is further requested to render an 
opinion as to whether it is as least as 
likely as not that it is related to any 
inservice incident or to service-connected 
interstitial nephritis, including by way 
of aggravation.  If aggravation is 
determined to exists, the examiner must 
address the following medical issues:

(1) The baseline manifestations of 
glaucoma;

(2) The increased manifestations which, in 
the examiner's opinion, are proximately 
due to service-connected interstitial 
nephritis based on medical considerations; 
and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of glaucoma are proximately due to the 
service-connected interstitial nephritis.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The RO should schedule the veteran 
for a VA special endocrinological 
examination by an appropriate specialist 
to determine the nature and etiology of 
any DM which may be present.  Any further 
indicated special studies should be 
performed.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examiner must annotate the examination 
report in this regard.  The examiner is 
requested to render an opinion as to 
whether the veteran currently has DM, 
and, if so, the etiology and the time of 
onset of this disorder.  The examiner is 
further requested to render an opinion as 
to whether it is as least as likely as 
not that any current DM is related to any 
inservice incident or to service-
connected interstitial nephritis, 
including by way of aggravation.  If such 
aggravation is determined to be present, 
the examiner must address the following 
medical issues:

(1) The baseline manifestations which are 
due to DM;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected 
interstitial nephritis based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of DM are proximately due to the service-
connected interstitial nephritis.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001) as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for DM and glaucoma 
with consideration of the newly enacted 
legislation and the provisions of 
38 C.F.R. § 3.310 (2000); Allen v. Brown, 
7 Vet. App. 439 (1995). 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  He SSOC must contain notice of 
all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for a scheduled VA examination may adversely affect 
the outcome of his claims for service connection.  38 C.F.R. 
§ 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



